ORDER

PER CURIAM.
Bryan King (King) appeals a judgment in favor of Christina McKenzie in the amount of $2,000.00 for unlawful eviction based upon the common law. King contends the trial court erred in that the house lease granted him the right to re-enter and re-lease the house and that another party was responsible for any damages.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).